Citation Nr: 1000716	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia , Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for a bipolar 
disorder, with a generalized anxiety disorder, currently 
evaluated as 50 percent disabling.
 
2.  Entitlement to a compensable rating for residuals of a 
fracture of the distal phalanx of the left thumb.
 
3.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  Edward Geist, Attorney
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and his wife
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1975 to December 
1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia , Pennsylvania , which denied the 
claims sought.
 
In October 2009, the Veteran and his wife testified by 
videoconference at the Philadelphia RO before the undersigned 
Veterans Law Judge.  A copy of the transcript is of record.
 
 
FINDINGS OF FACT
 
1.  The Veteran's bipolar disorder, with generalized anxiety 
disorder, has been manifested by total occupational and 
social impairment.
 
2.  In correspondence dated in January 2009, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal of entitlement to a compensable rating 
for residuals of a distal phalanx fracture of the left thumb.
 
3.  The Veteran filed his claim of entitlement to an 
increased rating for a bipolar disorder, with a generalized 
anxiety disorder, in September 2006.  He filed a claim of 
entitlement to total disability rating based upon individual 
unemployability due to service-connected disabilities in July 
2007.
 
4.  The Veteran only claims entitlement to a total disability 
rating based upon individual unemployability as due to a 
bipolar disorder, with a generalized anxiety disorder.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a 100 percent schedular rating for a 
bipolar disorder, with a generalized anxiety disorder, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 
9432 (2009).
 
2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).
 
3.  Given that a 100 percent schedular rating is granted for 
a bipolar disorder, with generalized anxiety disorder, for 
the entire appellate term, consideration of the Veteran's 
entitlement to a total disability evaluation based on 
individual unemployability for that period is precluded as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); Holland v. Brown, 6 Vet. App. 443, 446 (1994); 
Bradley v. Peake, 22 Vet. App. 280 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal of Claim
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claim of entitlement to a 
compensable rating for residuals of a distal phalanx fracture 
of the left thumb by written correspondence in January 2009.  
In light of the foregoing, there remain no allegations of 
errors of fact or law for appellate consideration. 
 Accordingly, the Board does not have jurisdiction to review 
this issue and the appeal to the issue is dismissed.
 
Veterans Claims Assistance Act
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  
 
Analysis
 
The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, Social Security 
Administration records, and VA medical records.  Although 
this Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 
 
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v.. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7 (2009).
 
Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code. 
 Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).
 
With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during periods of remission.  The 
evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2009).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.       38 
C.F.R. § 4.130.
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses bipolar disorder, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.
 
A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.
 
A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.   Id.
 
A Global Assessment of Functioning score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(quoting DSM-IV).  A global assessment of functioning score 
of 41 to 50 reflects the presence of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130.  
VA's Rating Schedule employs nomenclature based upon the DSM-
IV, which includes the global assessment of functioning 
scale.
 
The evidence of record shows that the Veteran's bipolar 
disorder, with a generalized anxiety disorder, symptoms 
during the appellate period have ranged from moderate to 
severe.  The Veteran has mainly reported extreme irritability 
with angry outbursts, paranoia, suicidal ideation, anxiety, 
and severe mood swings.  While the evidence of record shows 
that the Veteran has undergone periods of stability on 
medication, the type of anti-social symptoms that the 
appellant suffers from have created severe difficulty in 
maintaining employment and social relationships, rendering 
him totally socially and occupationally disabled.
 
In December 2006, the Veteran was afforded a VA examination.  
The Veteran described frequent mood swings and irritability.  
He indicated that he heard mumbling voices in the background 
when driving or sitting alone in his house.  Visual 
hallucinations were denied.  He had no thoughts of harming 
himself but had considered harming his co-workers.  There was 
mild-to-moderate degree of impairment in his focus and 
concentration, fair judgment, and fair-to-poor insight.  His 
delayed recall was impaired.  He reported disrupted sleep and 
negative thinking.  He obsessed about his stress at work.  
The Veteran also described racing thoughts, feelings of panic 
in an enclosed space, and an inability to focus at work.  He 
endorsed feelings of panic and racing thoughts.   The Veteran 
was diagnosed with mixed bipolar disorder and generalized 
anxiety disorder and assigned a global assessment of 
functioning score of 45.
 
In July 2007, the Veteran admitted himself into the 
psychiatric ward at the VA hospital for severe depression and 
suicidal ideation.  Significant life stressors had seriously 
exacerbated his depression, including the fact that the 
Veteran had been laid off from work.  After 10 days, the 
Veteran was determined to be psychiatrically stabilized, and 
he was discharged from the hospital with new medication and 
treatment courses.   He was noted to be pursuing a disability 
retirement.
 
The evidence of record throughout 2008 reveals that the 
Veteran's bipolar disorder stabilized under his new 
treatment.  At a January 2008 appointment with his 
psychiatrist, the Veteran was described as doing "quite 
well."  He was alert and oriented to person, place, and 
time.  He was calm, pleasant, cooperative, and verbal.  He 
denied suicidal and homicidal ideation.  He denied any 
hallucinations and mood swings.  The Veteran was coherent, 
relevant, and goal-directed.  He displayed fair memory, 
concentration, and attention span, as well as fair judgment 
and insight.
 
In February 2008, the Veteran rated his adjustment since his 
hospitalization as "good."  The Veteran described fatigue 
every other day.  There were no reported feelings of 
worthlessness or excessive or inappropriate guilt.  There was 
no diminished ability to think or concentrate, recurrent 
thoughts of death, or recurrent suicidal ideation.  The 
Veteran was diagnosed with bipolar disorder and assigned a 
global assessment of functioning score of 55, representing 
moderate symptoms or moderate difficulty in occupational 
functioning.
 
In May 2008, the Veteran was noted to be capable of 
independent living, able to express thoughts/feelings, able 
to make decisions, capable of understanding problems, and 
motivated for treatment.  His chief complaint was anxiety.  
He was assigned a global assessment of functioning score of 
65.  
 
Significantly, in a February 2009 Social Security 
Administrative Law Judge held that the Veteran's bipolar 
disorder and other disorders precluded employment from May 
2007.
 
At a April 2009 VA examination, the Veteran reported being 
easily distracted, having a short attention span, difficulty 
falling asleep, frequent waking, nightmares with threatening 
themes, anger with verbal outbursts toward others and his 
family, compulsive checking behavior, panic symptoms twice or 
more per week, road rage incidents, and occasional suicidal 
thoughts.  The Veteran was diagnosed with bipolar I disorder, 
and a pain disorder associated with psychological factors and 
a medical condition.  He was assigned a global assessment of 
functioning score of 60.  The examining psychologist 
commented that the Veteran's mood disorder and nonservice-
connected physical condition had been disabling.  The Veteran 
was judged to struggle with long-standing relational stress 
and he was prone to conflict with others.  He continued to 
experience periods of significant worsening of his mood, with 
occasional suicidal ideation.  The psychologist opined that 
there was total occupational and social impairment due to 
mental disorder signs and symptoms.  He noted that the 
Veteran's bipolar disorder, together with his medical 
problems, had been disabling.  The Veteran was judged to  
several problems with absenteeism, conflicts with his 
employer, and difficulty completing work assignments 
appropriately, as well as recurring problems with marital 
conflict.
 
The record additionally contains several opinions from the 
Veteran's treating private psychiatrist.  The psychiatrist 
has treated the Veteran since June 2004, and in an October 
2009 opinion, he noted that the Veteran's symptoms remained 
severe though the course of his treatment despite aggressive 
pharmacological and psychotherapeutic interventions.  He 
opined that the Veteran was totally disabled.  He explained 
that the Veteran's bipolar affective disorder extremely 
impaired his ability to understand, remember, and carry out 
instructions-necessary skills in the workplace.  His ability 
to respond appropriately to supervision, co-workers, and work 
pressures in a work setting were also extremely impaired due 
to bipolar affective disorder.  The appellant's prognosis was 
described as poor and improvement was not expected.  See 
October 2009 letter from Dr. M. B.  See also January 2009 
letter from Dr. M. B. describing serious social disability 
(Veteran instigating arguments with strangers, becoming 
verbally aggressive with authority figures and argumentative 
with family).
 
Based on the foregoing, the Board finds that the evidence 
warrants a 100 percent rating for bipolar disorder for the 
entire appellate period.  In this regard, the Veteran's 
treating psychiatrist and the April 2009 VA examiner 
described the appellant's bipolar disorder as being severely 
and totally disabling.  The Veteran was hospitalized in July 
2007 for severe depression and suicidal ideation, and 
assigned global assessment of functioning scores of 45.  
These scores are consistent with total occupational and 
social impairment.  While the Board notes that the global 
assessment of functioning scores of 60 and 65 show examples 
of symptoms that may not be supportive of a 100 percent 
rating, the Veteran's actual symptoms are the most probative 
in addressing an initial rating question.  Using a numbered 
score on the global assessment of functioning scale to assign 
symptoms to a patient that were neither diagnosed nor 
observed, and then using those symptoms to determine a 
Diagnostic Code rating is inaccurate.  The Board finds the 
mental health specialists' observations and specific 
statements regarding the Veteran's symptoms to be most 
probative in determining his rating.  In this regard, the 
Veteran's symptoms of severe irritability, anxiety, recurrent 
suicidal ideation, anger, and verbal aggression have resulted 
in total occupational and social impairment.  Accordingly, a 
total schedular evaluation for bipolar disorder is assigned 
for the entire rating period.
 
As the Veteran is in receipt of a total schedular disability 
evaluation for his bipolar disorder, and he does not claim 
entitlement to a total disability rating based upon 
individual unemployability based on any other service-
connected disabilities, it follows that the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is moot.  See Bradley v. Peake, 22 Vet. App. 280 
(2008).  In this respect, under 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may be assigned "where 
the schedular rating is less than total," when the disabled 
person is, in the judgment of the rating agency, unable to 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  The Board notes that the 
Veteran claimed entitlement to a total disability rating 
based upon individual unemployability after he presented his 
claim of entitlement to an increased rating for a bipolar 
disorder.  Thus, his 100 percent schedular rating covers the 
entire appellate period.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for his 
service-connected bipolar disorder, with generalized anxiety 
disorder, the appellant is not eligible for a total rating 
for compensation based upon individual unemployability for 
any period on appeal.  Green v. West, 11 Vet. App. 472, 476 
(1998).
 
 
ORDER
 
A rating of 100 percent is granted for bipolar disorder, with 
generalized anxiety disorder, for the entire appellate 
period, subject to the controlling regulations applicable to 
the payment of monetary benefits.
 
The claim of entitlement to a compensable rating for 
residuals of a distal phalanx fracture of the left thumb is 
dismissed.
 
Given that a total schedular rating is in effect for the 
entire rating period on appeal, the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders is moot as 
a matter of law.
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


